Case 2:21-cv-04022-MWF-PD Document 9 Filed 08/19/21 Page 1 of 2 Page ID #:61

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-4022 MWF (PDx)                                     Date: August 19, 2021
Title       United African Asian Abilities Club, et al. v. Carl L. Gehrt, et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
May 13, 2021. (Docket No. 1). On July 21, 2021, the parties filed a Stipulation to
Extend Time to Respond to Initial Complaint By Not More Than 30 Days (the
“Stipulation”). (Docket No. 8). Pursuant to that Stipulation, Defendants Carl L.
Gehrt and Marcia L. Gerht were to respond to the Complaint no later than August
10, 2021.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than SEPTEMBER 2, 2021.

         BY DEFENDANTS: RESPONSE TO THE COMPLAINT or a
          stipulation and proposed Order to extend the time within which
          Defendants must respond to the Complaint.

                  OR

         BY PLAINTIFF: APPLICATIONS FOR CLERK TO ENTER
          DEFAULT.

      No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-04022-MWF-PD Document 9 Filed 08/19/21 Page 2 of 2 Page ID #:62

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 21-4022 MWF (PDx)                                Date: August 19, 2021
Title       United African Asian Abilities Club, et al. v. Carl L. Gehrt, et al.

respond to the Order to Show Cause by September 2, 2021 will result in the
immediate dismissal of this action.

        IT IS SO ORDERED.

                                                                    Initials of Preparer: RS/sjm




CV-90 (03/15)                         Civil Minutes – General                         Page 2 of 2
